Williams, J.
This is an appeal from two orders of the Superior Court finding Tom Bly in contempt and confining him in jail for a total of 12 days.
The facts are these. Tom Bly, a frequent pro se litigant *470in the Snohomish County Superior Court,1 appeared in that court on May 10, 1979, representing himself in a civil action entitled "Tom Bly v. David Henry, et al." He was wearing a shirt with open collar. When the court asked him why he was not wearing a coat and tie in the courtroom as he had been previously ordered to do, Bly responded that he could not afford those articles of clothing. The court took judicial notice that Bly had recently been walking outside the courthouse wearing a coat and tie, found him in contempt, and sentenced him to 4 days in jail.
On May 17, 1979, Bly again appeared in court in the same cause, again without coat and tie. When asked by the court why he was not properly dressed, Bly stated that although he owned many coats and ties, he would not wear them because the court by its requirement was attempting to control him. The court found him in contempt, and sentenced him to 8 days in jail.
A court may require that persons appearing before it wear a coat and tie, if the requirement is "reasonably calculated to promote the orderly administration of justice." Sandstrom v. State, 309 So. 2d 17, 22 (Fla. Dist. Ct. App. 1975); Friedman v. District Court, 611 P.2d 77 (Alaska 1980). Contemptuous acts committed in the courtroom are punishable by summary proceedings, Dimmick v. Hume, 62 Wn.2d 407, 382 P.2d 642 (1963), and the court's jurisdiction attaches immediately after the contemptuous act is committed. State ex rel. Ewing v. Morris, 120 Wash. 146, 207 P. 18 (1922).
The court in Sandstrom stated on page 23 that:
The wearing of a coat and necktie in open court has been a long honored tradition. It has always been considered a contribution to the seriousness and solemnity of the occasion and the proceedings. It is a sign of respect. A "jacket and tie" are still required dress in many public places. The Supreme Court of the United State by "Notice to Counsel" advises that appropriate dress in *471appearing before that court is conservative business dress. Would anyone question that includes a coat and necktie?
In our judgment the court's order requiring appellant to wear a tie in court was a simple requirement bearing a reasonable relationship to the proper administration of justice in that court.
Bly's actions evince a persistent challenge to the discipline and order of the courtroom and a direct affront to the court's authority. The judge acted within his inherent power to preserve the decorum of the courtroom. State v. Elwood, 193 Wash. 514, 76 P.2d 986 (1938).
Bly also complains that the trial court ordered him not to use a tape recorder in the courtroom unless he followed the regular court rules and procedures. As a litigant appearing pro se, Bly is bound by the same rules of procedure and substantive law as everyone else. State v. Fritz, 21 Wn. App. 354, 585 P.2d 173 (1978). Accord, Bonney Lake v. Delany, 22 Wn. App. 193, 588 P.2d 1203 (1978); State v. Miller, 19 Wn. App. 432, 576 P.2d 1300 (1978).
The orders of contempt are affirmed.
Swanson and Andersen, JJ., concur.

Acting pro se, he has appealed six Snohomish County Superior Court judgments to this court.